Title: To James Madison from Albert Gallatin, 15 March 1805
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department 15th March 1805
I have the honor to enclose the copy of a letter written to Mr Merry respecting the proposed payment of the last 200,000 St. due to Great Britain in London, instead of making it at Washington, and also a copy of my correspondence with the Bank of the United States on the same subject. It is as much the interest of Great Britain as our own that the payment should be effected in that manner. Even Dollars if they could obtain them here would at present afford little or no profit as a remittance there; but Dollars cannot be obtained, and on Gold there is a certain loss, exclusively of the delay, expense, and risk which attach to the transportation of specie. There is therefore the highest probability that the British Government will gladly accept the payment in London. Yet we have no absolute certainty on that subject, and Mr Merry who verbally said that he could not foresee any objection, has at the same time so far avoided a commitment as not even to answer my letter. I need not say how extremely inconvenient it would be for us, after having made the remittance to England, to be obliged to make payment here. It is therefore important that immediate notice of our intention should be given to the British Government so as to obtain their formal assent. Permit me to request that you will, in your dispatches to London, give particular instructions on that Subject. You will perceive from the enclosed letters from the Bank, that the money will certainly be in the hands of Sir Francis Baring & Co. for that purpose before 15th of Septer., and most probably in the course of July next. I have the honor to be with the highest respect Sir, Your obedt. Servt.
Albert Gallatin
